 124DECISIONSOF NATIONALLABOR RELATIONS BOARDlawful right to engage in, or to refrain from engaging in, any or all concertedactivities guaranteed in Section 7 of the National Labor Relations Act.WE WILL make whole the following employees for any loss of pay and otherincidents of the employment relationship suffered because of the discrimina-tion against them :Louis R.MillerEmery W. PratherWilliam A. HighSaleen M. AbrahamSamuel G. GreenwaltLOCAL 57, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS of AMERICA, C. I 0.Labor Organization.By-----------------------------------------(Representative)(Title)Dated-----------------------This notice must remain posted for 60 days from the (late hereof,and mustnot be altered,defaced, or covered by any other material.RADIOCORPORATIONOF AMERICA(RCA VICTOR DIVISION)andIN-TERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERSOF AMERICA,CIO,PETITIONER.Case No.35-RC-717. January 12,1953Decision and OrderOn July 10, 1952, an election among the Employer's hourly paidproduction and maintenance employees was held pursuant to a stipu-lation for certification upon consent election executed June 25 by theEmployer, the Petitioner, and Local Union 1048, International Broth-erhood of ElectricalWorkers, AFL, the Intervenor.Out of 4,434valid votes,1,318 were cast for the Petitioner,3,059 for the Intervenor,and 57for no union.The Petitioner filed timely exceptions to conduct affecting the re-sults of the election,alleging various acts of interference and coercionon the part of the Employer,as to which later,upon investigation, itproduced no evidence. In addition,italleged as an objection cer-tain occurrences admitted by the parties,including announcement onthe eve of the election that the Wage Stabilization Board had ap-proved a wage increase.Petition for this increase had been filedwith the Wage Stabilization Board on June 23, 1952. It was agreedto by the parties-the Employer and the Intervenor-in connectionwith a contract effective May 26, 1952, negotiated after the filing byPetitioner of the March 31 petition.'The Employer and the Intervenor have maintained contractual relations for approxi-mately 15 yearsThe petition herein was timely with respect to expiration of the previouscontract between the parties.102 NLRB No. 17. RADIO CORPORATION OF AMERICA125On October 28, 1952, the Regional Director duly filed his reporton objections recommending that the election be set aside because ofthe "Employer's and the Intervenor's rapid and widespread distribu-tion" of the premature announcement concerning Wage Stabiliza-tion Board action.The Employer and the Intervenor filed exceptionsto the report, averring that the wage raise announcement was made indue course when information concerning it was received, and con-stitutedmere rebuttal of the theme of Petitioner's preelection cam-paign: that the Wage Stabilization Board would not approve the in-crease.The Petitioner also excepted to the report on objections, principallyto that portion which made no recommendation concerning the effecton the election of the contract negotiations occurring after notice ofthe Petitioner's claim to representation.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in the case, the Board makes the following:Findings of Fact1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent the employees of the Employer.3.A question of representation affecting commerce exists concern-ing employees of the Employer, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:All hourly paid production and maintenance employees at theEmployer's Indianapolis, Indiana, and suburban plants in the area,excluding executive and administrative employees, office employees,clerical employees, cooperative students, salaried technical and pro-fessional employees, truck drivers, guards, and supervisors as definedin the Act.5.In his report the Regional Director found that on July 8, 1952,the Employer was advised informally by the Intervenor that the wagepetition had been acted upon favorably; that the Employer thenchecked with the Regional Wage Stabilization Board, and the nextmorning furnished the Intervenor a letter-as requested by Inter-venor-stating that the wage raise negotiated in the May 26 contracthad been approved, and that payment for the increased wages retro- 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDactive to May 26 would be made on July 18 ; that the Employer like-wise distributed a bulletin to supervisors during the course of thatday, July 9, containing the same information, which information wasthen passed on to employees by many supervisors by posting on bulle-tin boards, by word of mouth, or by circulation of the bulletin itself;and that sometime during that day an announcement of the wageincrease approval was made over the plant loudspeaker system,although by whom does not appear.The Regional Director also found that about 2 o'clock on the after-noon of July 9 the Intervenor began distributing printed copies of theEmployer's letter at the plant gate, and that it had added to the lettera statement urging employees to protect their back pay and wageincrease by voting for the Intervenor.2The report also found that onthat same afternoon the Employer received a telegram from the Re-gionalWage Stabilization Board chairman, stating that, in accordwith the Stabilization Board's regulations, the petition would not beacted upon pending the representation election-a message the Em-ployer confirmed by telephone about three thirty that same afternoon.The Employer made no effort to get this corrected information to itsemployees that day or the next--election day. It did deliver a letterto the Intervenor on the morning of the election advising that theWage Board had decided to withhold "formal notice of approval" ofthe raise, but assuring the Union that back pay checks would be pre-pared nevertheless, pending final action by the Wage Board."Copiesof the Employer's second letter were not distributed by the Interve-nor; a second bulletin to supervisors was prepared by the Employerbut not distributed, and apparently no announcement of the correc-tion was made over the plant loudspeaker.The Intervenor, and the Employer also, would have us find that thePetitioner's knowledge of the wage raise petition at the time it agreedto the election, and its allegedly conducting the preelection campaignon the issue that the Wage Stabilization Board would not approve thatraise, constituted a waiver of any objection to conduct of the electionin connection with the wage raise.Even assuming that the preelec-tion campaign was conducted as alleged,4 we agree with the RegionalDirector's recommendation that those objections having to do withannouncement of the wage raise approval should be sustained and theelection set aside.Clearly the precipitate announcement and the3 The printed copies bore the Employer's letterhead,and the wording added by theIntervenor was as follows :Protect Your Back Pay-Protect Your Wage IncreasebyVoting for I.B. E. W.-A. F. L.Official approval actually occurred July 14, 1952.The Regional Director's report contains no reference to these alleged facts. GRACE MANUFACTURING COMPANY, DANNY-VINE CORPORATION 127failure to take steps to clarify the actual status of the raise approvalresulted in the election not being conducted in an atmosphere of freechoice by the employees.Whatever the right to rebut election propaganda may be, it does not include the right to create a false impressionthat concrete benefits to employees have been secured, when, in fact,no such assurance can be given before the election takes place.5Be-tween this situation and the unilateral announcement of benefits byan Employer pending representation proceedings, which the Boardconsistently recognizes as a ground for setting aside an election, we seeno distinction in effect upon employee free choice."We think theconduct of the Employer and the Intervenor was calculated to and didaffect the results of the election.Accordingly, we adopt the RegionalDirector's recommendations and shall set aside the election.'We willdirect a new election at such time as the Regional Director advises theBoard that the circumstances permit a free choice among the employeesherein concerned.OrderIT IS HEREBY ORDERED that the election held on July 10, 1952, amongthe employees of the Employer at Indianapolis, Indiana, be, and ithereby is, set aside.6The very existence of the wage Stabilization Board regulation concerning nonactionby it on wage raise petitions pending representation proceedings before this Board alsorefutes the assertion that the Petitioner waived its right to object by consenting to theelection with knowledge that a wage raise petition was pending..For discussion concerningwaiver of objections seeThe Great Atlantic and Pacific Tea Company,101 NLRB 1118.a SeeDirect Laboratories,Inc.,94 NLRB 390; see also P.B. Rogers Silver Company,94 NLRB 305.'In view of our decision herein we find it unnecessary at this time to pass upon theobjections relating to the execution of the contract between the Employer and theIntervenor,which are the subject of a charge and as to which the Regional Directormade no recommendation;nor do we see the need of a hearing in this matter;as suggestedby the Employer.GRACE SCHULTZ D/B/A GRACE MANUFACTURING COMPANY, DANNY-VINE CORPORATIONandLos ANGELES JOINT BOARD,AMALGAMATEDCLOTHING WORKERS OF AMERICA,CIO, PETITIONER.Case No. 21-BC-2717.January 12, 1953Supplemental Decision and OrderOn October 29, 1952, the Board issued a Decision, Order, and Di-rection of Election 1 in the above-entitled proceeding, directing thatan election be held among the productionand maintenance employeesNot reported in printedvolumes of Board Decisions.102 NLRB No. 22.